 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 612 
In the House of Representatives, U. S.,

July 14, 2009
 
RESOLUTION 
Expressing the profound sympathies of the House of Representatives for the victims of the tragic Metrorail accident on Monday, June 22, 2009, and for their families, friends, and associates. 
 
 
Whereas late in the afternoon on Monday, June 22, 2009, two 6-car trains on the Metrorail Red Line, Train 112 and Train 214, were on the same track headed toward the Shady Grove Station; 
Whereas at 4:59 p.m., Train 112 crashed into Train 214, which was waiting for another train boarding at the Fort Totten Station; 
Whereas 9 people died in this accident, including train operator Jeanice McMillan, 42, of Springfield, Virginia, who loved her job and was filled with pride when her son Jordan enrolled in college; Ana Fernandez, 40, originally from El Salvador, who lived in Hyattsville, Maryland, with her husband and 6 children and was on her way to one of her two jobs when she died in the collision; and 7 residents of the District of Columbia: Mary Doolittle, 59, of Northwest, who was the face of the American Nurses Association internationally and who was helping with global accreditation for nurses; Veronica Dubose, 29, of Northwest, who was headed to her first day of school for classes to become a certified nurse; Dennis Hawkins, 64, of Southeast, who worked as a non-instructional aide and a data entry clerk for Whittier Education Center and taught vacation Bible school at Bethesda Baptist Church; LaVonda (‘‘Nikki’’) King, 23, of Northeast, a mother of 2 sons who was engaged to be married and who had just bought the hair salon LaVonda’s House of Beauty; General David Wherley, 62, of Southeast, the recently retired commander of the D.C. Army and Air National Guard, a command pilot who converted the D.C. National Guard from weekend warriors to Army troops performing the duties of enlisted soldiers in fields of battle in both Iraq and Afghanistan while working tirelessly to improve conditions at home for the people of the District of Columbia, especially the children, and who decided to make the city his home; his wife, Ann Wherley, 62, who retired as a mortgage banker but did not retire as a mother, grandmother, and loving wife of General Wherley ever since they were high school sweethearts at York Catholic High School; and Cameron Williams, 37, of Northwest, who grew up in Takoma Park and who worked a night job in maintenance as a contract laborer; 
Whereas according to emergency first responders, 76 people reported injuries and 51 people were taken to hospitals for treatment as a result of this accident; and 
Whereas the Board of Directors of the Washington Metropolitan Area Transit Authority voted on June 23 to establish an emergency hardship relief fund of $250,000 from a reserve fund to provide financial help for the victims of the accident, including assistance with funeral, medical, and other expenses: Now, therefore, be it  
 
That the House of Representatives expresses its profound sympathies for the victims of the tragic Metrorail accident on Monday, June 22, 2009, and for their families, friends, and associates. 
 
Lorraine C. Miller,Clerk.
